United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Xing et al.				:
Application No. 15/484,177			:		Decision on Petition
Filing Date: April 11, 2017			:				
Attorney Docket No. 1048.077US1		:
	

This is a decision on the renewed petition under 37 C.F.R. § 1.137(a) filed November 27, 2021, to revive the above-identified application.

The petition is granted.

On December 4, 2018, the Office issued a final Office action.  A reply to the Office action was not timely filed, and an extension of time was not obtained.  As a result, the application became abandoned on March 5, 2019.   On August 9, 2019, the Office issued a Notice of Abandonment.

A petition under 37 C.F.R. § 1.137(a) and a reply to the final Office action were filed on April 8, 2021.  The Office issued a decision dismissing the petition on September 29, 2021.  The decision requests information pertaining to the initial abandonment of the application and the delay in filing a petition to revive the application.  The renewed petition and the requested information were filed on November 27, 2021.

The requirements set forth in 37 C.F.R. § 1.137(a) have been satisfied, and the application is hereby revived.

Technology Center Art Unit 2887 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions